TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00683-CV


In re R. Wayne Johnson




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

		Relator R. Wayne Johnson seeks to compel the trial court to rule on his motion to
disqualify opposing counsel.  Johnson has not provided us with a record to establish that he ever
presented such a motion to the trial court.  A trial court has a ministerial duty to consider and rule
on motions properly filed and pending before it within a reasonable time.  See In re Layton,
257 S.W.3d 794, 795 (Tex. App.--Amarillo 2008, no pet.).  However, in order to obtain mandamus
relief compelling the trial court to act on a motion, a relator must show that a motion was actually
presented to the trial court's attention or presented for a ruling.  See id.; Barnes v. State, 832 S.W.2d
424, 426 (Tex. App.--Houston [1st. Dist.] 1992, no pet.).  Because Johnson has not provided a
record supporting his claim to mandamus relief, the petition for writ of mandamus is denied.  See
Tex. R. App. P. 52.8(a).

						___________________________________________
						Diane M. Henson, Justice
Before Chief Justice Jones, Justices Waldrop and Henson
Filed:   December 16, 2009